Citation Nr: 0018237	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  94-49 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the left chest area, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from February 1944 to 
February 1946.  

This matter arises from various rating decisions rendered 
since April 1994 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, that denied 
the benefit now sought on appeal.  The case previously was 
submitted to the Board for appellate consideration in 
October 1997 and July 1998.  On both occasions, the case was 
remanded to the RO for additional action.  That has since 
been accomplished, and the case is again before the Board for 
further appellate consideration.  


FINDING OF FACT

Residuals of a gunshot wound to the left chest area include 
asymptomatic scarring in the left anterior and posterior 
chest area with minimal, if any, muscle wasting in those 
regions; this represents no more than moderate impairment.  


CONCLUSION OF LAW

Residuals of a gunshot wound to the left chest area are not 
more than 10 percent disabling under applicable schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.41, 4.56, 4.73, Diagnostic Code 5321, 4.97, 
Diagnostic Code 6818 (effective prior to October 7, 1996), 
38 C.F.R. § 4.97, Diagnostic Code 6844, § 4.118, Diagnostic 
Codes 7803, 7804, and 7805 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

On March 13, 1945, the veteran sustained an accidental 
gunshot wound to the left chest.  The bullet passed through 
the left chest approximately two inches above the left nipple 
and exited in the area of the left interscapular space.  Both 
the entrance and exit wound were treated and sealed.  Two 
days after the injury, the wounds were observed to be clean 
without any evidence of drainage.  The initial diagnosis was 
left hemopneumothorax.  Ensuing treatment included aspiration 
of the left chest wall.  By April 23, 1945, moderate atrophy 
of the soft tissues below the left clavicle was observed, as 
was a healed entrance wound approximately two and one-half 
inches above the left nipple and a healed exit wound in the 
left interscapular space.  By May 21, 1945, the veteran 
showed marked improvement.  The left lung continued to 
reexpand, and very little, if any, fluid was observed in the 
left base.  On June 11, 1945, suppurative pleurisy was 
diagnosed.  Dyspnea and pain in the left chest area had 
subsided.  During the latter part of 1945, impaired resonance 
to percussion over the left lateral and posterior chest 
fields were observed, and moist rales were heard over the 
left lateral lung field and the left upper lobe posteriorly.  
The veteran still complained of periodic chest pain.  On 
October 4, 1945, the veteran was noted to have excellent 
expansion of the left lung.  

The veteran underwent a VA physical examination in 
January 1948.  Expansion of the chest was noted to be 
symmetrical.  A three-quarter inch long scar over the 
anterior aspect of the left chest in the mammary line over 
the third rib was observed.  It was well healed, nontender, 
nonadherent, and was without depression or loss of soft 
tissues.  Range of motion was normal as was strength of the 
left shoulder.  No impairment of the left pectoralis major or 
minor was observed.  A one-half inch long scar was noted over 
the left chest posteriorly approximately one and one-half 

inches from the midline at the level of the 11th thoracic 
vertebra.  It also was well healed, nontender, nonadherent, 
without depression, and without loss of soft tissues.  
Cicatrices of the skin due to left chest trauma were noted; 
however, no lung pathology was present.  

The veteran was diagnosed with active pulmonary tuberculosis 
in 1966.  During a hospitalization from June 1966 to 
October 1966, he was treated for pulmonary tuberculosis that 
was far advanced in nature.  This disease process became 
inactive and then again active.  By January 1977, the 
veteran's pulmonary tuberculosis had increased bilaterally, 
especially in the left lung.  During a VA hospitalization in 
June 1980, the veteran underwent a left thoracotomy with left 
upper lobectomy.  

The veteran more recently underwent a VA examination in 
May 1999.  The examiner reviewed the veteran's claims file in 
conjunction with the examination.  After recounting the 
history of the gunshot wound sustained by the veteran during 
military service, the examiner observed that the excursion of 
the veteran's chest appeared to be completely symmetric and 
normal.  An entry wound scar on the left anterior chest, 1 to 
2 centimeters medial to the lateral margin of the pectoralis 
major muscle was observed.  Although the veteran indicated 
that this area was tender, the examiner noted that 
auscultation over that area did not appear to elicit any 
painful reaction.  The examiner diagnosed a mixed obstructive 
and restrictive ventilatory defect.  He noted that the 
obstructive component was likely due to the veteran's 
previous history of smoking, and that the restrictive 
component was attributable to the prior lobectomy 
necessitated by pulmonary tuberculosis.  It appeared that the 
veteran's left pectoralis major muscle and left intercostal 
muscles were within normal limits, as very little external 
visual damage thereto was apparent.  The physician opined 
that he did not believe that the gunshot wound to the 
veteran's left chest caused a significant residual pulmonary 
dysfunction.  Finally, the examiner 

observed that although apical pleural thickening was present, 
there was very little thickening of the pleura at the lung 
base.  He did not believe that this was significant enough to 
compromise respiration to any significant degree.  This 
thickening of the left apical pleura was believed to be more 
likely due to the veteran's prior tuberculous infection in 
the left upper lobe.  

Analysis

The question posed is whether the 10 percent disability 
rating currently assigned accurately reflects the extent of 
disability present in the veteran's left chest area.  In this 
regard, disability evaluations are based upon a comparison of 
clinical findings with the applicable schedular criteria.  
See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Moreover, in 
evaluating muscle injuries for claims filed prior to July 3, 
1997, the provisions of 38 C.F.R. §§ 4.40, 4.41, 4.55, 4.56, 
and 4.72 will be taken into consideration.  Residuals of 
injury to Muscle Group XXI, i.e., the thoracic muscle group, 
will be assigned a 10 percent disability evaluation when they 
are "moderate" in nature; a 20 percent disability evaluation 
requires residuals that result in "moderately severe" to 
"severe" impairment of that anatomical part.  See 38 C.F.R. 
§ 4.73, Diagnostic Code 5321.  "Moderate" impairment can 
result from a through-and-through wound from a single bullet, 
without explosive effect of a high velocity missile with some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  To be "moderately 
severe" or more, a through-and-through bullet wound must 
result in objective findings of loss of deep fascia on 
palpation, muscle substance, or normal firm resistance of 
muscles compared with the sound side.  See 38 C.F.R. § 4.56.

In the instant case, the muscles of the veteran's left chest 
appeared to be within normal limits during his most recent 
examination in May 1999.  The examiner observed that 
excursion of the veteran's chest appeared to be completely 
symmetric and normal.  Absent findings of loss of deep fascia 
on palpation, muscle substance, 

or normal firm resistance of muscles compared with the sound 
side, this disability is not more than "moderate" in nature.  
As noted above, moderate impairment warrants no more than a 
10 percent disability evaluation under criteria in effect 
when the veteran first filed his claim.  See 38 C.F.R. 
§ 4.73, Diagnostic Code 5321 (prior to July 3, 1997).  

Parenthetically, the Board notes that the Schedule for Rating 
Disabilities dealing with certain muscle injuries was amended 
July 3, 1997.  See 62 Fed. Reg. 30,235 (1997).  As noted 
above, the veteran's claim has been pending since well prior 
to that date.  When a law or regulation changes after a claim 
has been filed, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran generally applies.  See Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  However, it should be noted 
that the provisions of 4.73, Diagnostic Code 5321 remained 
unchanged.  Moreover, the provisions of 38 C.F.R. § 4.56(c) 
as currently constituted provide that the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement. This is in 
addition to the criteria that delineate "moderate" 
disability from that which is more severe in nature.  See 38 
C.F.R. § 4.56(d).  However, the most recent clinical evidence 
belies the presence of any of the foregoing; in May 1999, a 
VA medical examiner observed that the muscles of the 
veteran's left chest appeared to be within normal limits both 
in appearance and functioning when compared with the chest 
muscles on the right.  As such, an increased disability 
rating because of muscle damage is not warranted under either 
the old criteria or the criteria currently in effect 
regarding the evaluation of injuries to various muscle 
groups.  

An ancillary question is whether the disability at issue 
would be better served if evaluated under a different 
diagnostic code.  Since the veteran suffered trauma to his 
left lung as a result of the bullet wound sustained in 1945, 
the Board looks to the provisions of the Schedule for Rating 
Disabilities pertaining to such injuries.  

The regulations regarding the evaluation of respiratory 
disabilities were revised effective October 7, 1996.  See 61 
Fed. Reg. 46,720-46,731 (September 5, 1996).  As previously 
noted, when the regulations concerning entitlement to a 
higher rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that is to his advantage.  See Karnas, 1 Vet. App. 
at 313 (1991).  Under the criteria previously in effect, the 
veteran's disability would have been evaluated pursuant to 
38 C.F.R. § 4.97, Diagnostic Code 6818 regarding residuals of 
injuries to the pleural cavity.  Under current rating 
criteria, this disability would be subject to evaluation 
pursuant to the provisions of 38 C.F.R. § 4.97, Diagnostic 
Codes 6840-6845 regarding restrictive lung disease.  However, 
in this case neither the regulations previously in effect nor 
those currently in effect are applicable.  As noted by a VA 
examining physician in May 1999, the veteran's respiratory 
dysfunction is not the result of the gunshot wound that he 
sustained in 1945 that damaged the upper lobe of his left 
lung.  Instead, the veteran's mixed obstructive and 
restrictive ventilatory defect is due to a combination of a 
long prior 
history of smoking and a left upper lobectomy as the result 
of the veteran's nonservice-connected pulmonary tuberculosis.  
Given the absence of the damaged part due to factors 
unrelated to the veteran's service, it is impossible to 
evaluate the residuals of the gunshot wound under the 
criteria applicable to pulmonary disabilities.  

As a final matter, the Board observes that the Schedule for 
Rating Disabilities does not preclude a separate disability 
evaluation for residual scarring if severe enough in nature.  
Pursuant to the provisions of 38 C.F.R. § 4.118, Diagnostic 
Codes 7803-7805, scars that are poorly nourished, repeatedly 
ulcerated, tender or painful, or that otherwise limit the 
function of the body part affected may be assigned a 
disability evaluation of 10 percent (or more where limitation 
of function is present).  Conversely, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  See 38 C.F.R. § 4.31 
(1999).  During the veteran's most recent VA physical 
examination, the examiner observed that the 

scars on the anterior and posterior regions of the veteran's 
left chest were not painful upon auscultation.  Nor did he 
observe that they were poorly nourished, or otherwise tender.  
Moreover, the examiner observed that excursion of the 
veteran's chest appeared to be completely symmetric and 
normal.  There was no indication that the scars in question 
limited the function of the veteran's thorax.  As such, the 
residual scars of the gunshot wound in question cannot be 
assigned a compensable rating.  

As the foregoing demonstrates, the Board has considered the 
potential application of the various provisions of 38 C.F.R. 
Part 4 in reaching this decision, whether or not they were 
raised by the veteran.  Additionally, the entire history of 
the disability at issue was reviewed.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  In this regard, it 
appears that current findings are consistent with the history 
of this disability.  Moreover, although the history of the 
disability at issue is an important consideration in 
accurately evaluating its severity, of paramount importance 
are current clinical findings.  See Francisco V. Brown, 7 
Vet. App. 55, 58 (1994).

Extraschedular Considerations

Notwithstanding the above, a rating in excess of that 
currently assigned may be granted when it is demonstrated 
that a particular disability presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (1999).  There is no indication that the 
disability at issue has required frequent hospitalization 
since the veteran's discharge from military service.  
Although he has received treatment for this disability over 
the years, this has been sporadic.  Moreover, the reports of 
such treatment do not indicate that the disability 
compromised the veteran's ability to work.  Absent evidence 
of either frequent medical treatment or frequent periods of 
hospitalization that interfere with the 

veteran's employment, there is no basis to conclude that the 
disability at issue is more serious than that contemplated by 
the aforementioned schedular provisions.  Thus, the failure 
of the RO to submit the case for consideration by the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service was not unreasonable in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  


ORDER

An increased rating for the residuals of a gunshot wound to 
the left chest is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals




 

